     Case 2:19-cv-00996-GMN-DJA Document 22 Filed 09/24/19 Page 1 of 2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 3    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 4    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 5    Tel: (702) 625-3893
      Fax: (702) 625-3893
      Attorneys for Plaintiff
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA
 8     KEITH PAUL, an Individual,
                                                       CASE NO.: 2:19-cv-00996-GMN-DJA
 9                        Plaintiff,
10     vs.                                                STIPULATION AND ORDER FOR
                                                                  DISMISSAL
11     CITY OF HENDERSON, DOES I -X; ROE
       CORPORATIONS I -X,
12
                          Defendant.
13

14
             Plaintiff Keith Paul (“Plaintiff”), by and through his attorneys, JENNY L. FOLEY,
15
      Ph.D., ESQ., and MARTA D. KURSHUMOVA, ESQ. of the law firm HKM EMPLOYMENT
16    ATTORNEYS LLP, and Defendant City of Henderson, by and through its attorney, BRIAN R.

17    REEVE, ESQ. and KRISTINA E. GILMORE, ESQ. of the CITY OF HENDERSON CITY

18    ATTORNEY’S OFFICE, hereby stipulate and agree that, consistent with the requirements of

      F.R.C.P. 41(a)(1)(A)(ii), this matter shall be Dismissed with Prejudice as to the First
19
      (Discrimination, Retaliation and Wrongful Termination in Violation of the National Labor
20
      Relations Act of 1935), Second (Retaliatory Discharge in Violation of Public Policy and NRS
21
      614.090) and Third (Retaliatory Discharge in Violation of NRS 288.270) Causes of Action.
22    The Parties stipulate and agree that the Fourth Cause of Action (Defamation) shall be Dismissed
23    without Prejudice. The Parties stipulate and agree that each party shall bear its own attorney’s

24
                                                Page 1 of 2
     Case 2:19-cv-00996-GMN-DJA Document 22 Filed 09/24/19 Page 2 of 2



 1
      fees and costs. In light of the parties’ stipulation to dismiss this case, the parties respectfully
 2    request that the Early Neutral Evaluation scheduled for October 3, 2019, be vacated.
 3
      Dated: September 24, 2019
 4
                                                         CITY OF HENDERSON
 5

 6                                                       By: /s/ Brian R. Reeve
                                                              BRIAN R. REEVE (#10197)
 7                                                           Assistant City Attorney
                                                              KRISTINA E. GILMORE (#11564)
 8                                                            Assistant City Attorney
                                                              240 Water Street, MSC 144
 9                                                            Henderson, Nevada 89015
                                                              Telephone: (702) 267-1231
                                                              Facsimile: (702) 267-1201
10                                                            Email: brian.reeve@cityofhenderson.com
                                                              Attorneys for Defendant
11
      Dated: September 24, 2019                          HKM EMPLOYMENT ATTORNEYS LLP
12

13                                                       By: /s/ Jenny Foley
                                                            Jenny L. Foley (#9017)
14                                                          Marta D. Kurshumova (#14728)
                                                            1785 East Sahara, Suite 300
15                                                          Las Vegas, Nevada 89104
                                                            Telephone: (702) 625-3893
16                                                          Facsimile: (702) 625-3895
                                                            Email: jfoley@hkm.com
17                                                          Email: mkurshumova@hkm.com
                                                            Attorneys for Plaintiff
18
                                                       ORDER
19
               IT IS SO ORDERED:
20

21
      Dated:                              , 2019
22

23                                                           United States District Court Judge

24
                                                   Page 2 of 2
